Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with  Carlyn Anne Burton (Reg. No. 57,099) on 03/05/2021.

The application has been amended as follows: 
In claim 1, line 10, after “(TFE)”, immediately add a comma and delete “and”.
In claim 1, line 10, after “(VDF)”, add “, and perfluoroalkylvinylether (PAVE) of formula (I)”.
In claim 4, line 3, after (TFE), immediately add a comma and delete “and”.
In claim 4, line 3, after “(VDF)”, add “, and perfluoroalkylvinylether (PAVE) of formula (I)”.
In claim 10, line 11, after “(TFE)”, immediately add a comma and delete “and”.
In claim 10, line 12, after “VDF”, add “, and perfluoroalkylvinylether (PAVE) of formula (I)”.
2=CF-O-Rf”.
In claim 13, line 8, replace “Rf” with “Rf”.
In claim 13, line 8, replace both “C1-C6” with “C1-C6”.
In claim 13, line 10, after “(TFE)”, immediately add a comma and delete “and”.
In claim 13, line 10, after “(VDF)”, add “, and perfluoroalkylvinylether (PAVE) of formula (I)”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A) The previous objection of the abstract is withdrawn in light of Applicant’s amendment.
B) The previous rejections of claims 9 and 11-12 under 35 USC 112(b) is withdrawn in light of Applicant’s amendment.
C) The previous rejections of claims 1-9, 13, and 17 under 35 USC 103 as being unpatentable over Fujisawa et al. (JP 2017057379 A1) in view of Marchionni et al. (US 2011/0160415 A1), claims 10 and 19 under 35 USC 103 as being unpatentable over Fujisawa et al. (JP 2017057379 A) in view of Marchionni et al. (US 2011/0160415 A1), and claims 11-12 under 35 USC 103 as being unpatentable over Fujisawa et la. (JP 2017057379 A1) in view of Marchionni et al. (US 2011/0160415 A1) as applied to claim 10 are withdrawn in light of Applicant’s amendment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767